DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-17 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 02/28/2022 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “  the camera arrangement comprising at least one left camera relative to the left side edge; at least one right camera relative to the right side edge; and a video process that arranges image data streams from each of the front camera, the rear camera, the left camera and the right camera for storage or data transmission to a recipient device over a wireless network, and wherein the video process is adapted for presenting up to four videos in up to four titles, respectively, on a display screen of the recipient device, operating a chat application, based upon images acquired by each of the front camera, the rear camera, the left camera and the right camera” as shown in the independent claim 1. 
Regarding claim 15, the prior arts of the record fail to disclose “displaying the video received from the remote device on the user’s smartphone, the user’s smartphone having a screen on the front of the smartphone and a screen on the back of the smartphone, wherein displaying the video includes displaying the same video on the front screen and on the back screen, and including displaying video of multiple participants collected from multiple cameras at the remote participant’s smartphone; combining the videos of multiple participants in to a single panoramic view; and presenting up to four remote participant videos in up to four tiles on the front screen and on the back screen, with up to four videos of users at the user’s phone shown in smaller tiles” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOSEF K LAEKEMARIAM/   Examiner, Art Unit 2651                                                                                                                                                                                                              05/23/2022